AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                                   District of Oregon

                  United States of America
                                 V.                                              )
                                                                                 )            Case No.     3:20-mj-00154
                                                                                 )
                   Edward William Carubis,                                       )
                                                                                 )
                                                                                 )
                            Defendant


                                                         ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Edward William Carubis
                                          --------------------------------
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment              O Superseding Indictment                 O Information                 O Superseding Information             d Complaint
0 Probation Violation Petition               O Supervised Release Violation Petition                        O Violation Notice         O Order of the Court

This offense is briefly described as follows:
  On or about July 11, 2020, in the District of Oregon, EDWARD WILLIAM CARUBIS did forcibly assault Agent Victim 1,
  (AV1}, Agent Victim 2 (AV2) and Agent Victim 3 (AV3), all federal officers, while said officers were engaged in the
  performance of their official duties;

  In violation of Title 18, United States Code, Section 111 (a)(1 ).




Date:         July 11, 2020


City and state:       Portland, Oregon                                                           Hon. JOLIE A. RUSSO, US Ma istrate J_u_dg~e_ __
                                                                                                              Printed name and title


                                                                            Return

          This warrant was received on (date)        .   .   ri_    .   .    .       . ;   and the person was arrested on (date)
at (city and state)                                  £       / Q_;,'\.
                                         DATE_IlJ        t L°-<Z]/                                -
                                         ARRESTED BY ---1Pf1.....!._;:;S_______
                                                                                                            Arresting officer's signature
